Mr. Justice Gabbert,
dissenting in part:
In concur in the reversal of the judgment of the trial court, but dissent from so much of the opinion as holds that the lien claimants are, or may be, entitled to any relief giving them rights in the property involved superior to that of the mortgagee. The liens, of claimants cannot relate back to the inception of the work in December, 1902, except it be upon the theory that the work done and materials furnished between that date and July, 1905, was in furtherance of one general design on the part of the railway and tunnel companies to complete, as one structure, so much of the tunnel and railway as was completed on the latter date. There is not the slightest testimony to indicate any such design. On the contrary, in my opinion, it. is clear from the testimony, pleadings and agreed statement of facts, that the work of constructing a railroad and tunnel during the period for which the respective liens are claimed, was'not one entire undertaking continuously and uninterruptedly followed up as one piece of work, and carried on in furtherance of one general design; but that the work prosecuted during this period was on a series of disconnected, separate and distinct • structures or improvements, constructed either by the owners or by contractors under separate and distinct contracts, and that the materials furnished were under separate and distinct contracts, corresponding in point of time with the periods and during which the separate and disconnected portions of the tunnel and railway were constructed. Such being the facts, it follows on . principle and authority, that where labor or materials ' are' furnished under separate and distinct contracts ■ for the construction . of separate and distinct portions of a tunnel or railway, a lien statement must be filed for what was done or furnished- under each contract, within the statutory period after its completion. — 27 Cyc. 144; Sweet et al. v. James, 2. R. I. 270; Hobkirk v. Portland B. B. Club, 44 Oregon 605; King et al. v. Shipbuilding Co., *16550 Oh. St. 320; Nye et al. v. Berger, 52 Neb. 758; Livermore v. Wright, 33 Mo. 31.
Applying this rule, it is apparent that neither of the liens claimed can be enforced as superior to the mortgage lien of the bank.